DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “an interval from the first opposing wall part to the first engagement member in the direction in which the first and the second opposing wall parts are disposed opposite to each other is increased to form the first space, and an interval from the second opposing wall part to the first engagement member in the direction in which the first and the second opposing wall parts are disposed opposite to each other is increased to form the second space” is unclear.  It is unclear as to how the intervals are increased since the distance from the opposing walls to the first engagement member was never defined.  In order to further prosecution the examiner interprets the claim as “an interval from the first opposing wall part to the first engagement member in the direction in which the first and the second opposing wall parts are disposed opposite to each other 
Regarding claims 5 and 6, the limitation “an interval from the third opposing wall part to the second engagement member in the direction in which the third and the fourth opposing wall parts are disposed opposite to each other is increased to form the third space” is unclear.  It is unclear as to how the interval is increased since the distance from the third opposing wall to the second engagement member was never defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (JP 2011-244647A; cited in the IDS).
As to claim 1, Iwata discloses a lock structure comprising: 
a first engagement body 15 that includes a first engagement member 18 and first and second opposing wall parts 25 extending in a same direction and disposed opposite to each other with the first engagement member interposed between the first and the second opposing wall parts and is disposed, in one of two assembly members to be assembled with each other through a relative rotation operation pivoted about a relative rotational axis (fig. 1; rotates around hinge 6), at a position separated from the relative rotational axis in a direction orthogonal to an axis line direction of the relative rotational axis so that a direction orthogonal to a direction in which the first and the second opposing wall parts are disposed opposite to each other and a direction in which the first and the second opposing wall parts extend is aligned with the axis line direction of the relative rotational axis (fig. 1); and 
a second engagement body 17 that includes a second engagement member (the inner wall part 22) engaged with the first engagement member when the assembly of the two assembly members is completed and third and fourth opposing wall parts (see fig. 1 below, arrows 1 and 2) extending in a same direction and disposed opposite to each other with the second engagement member interposed between the third and the fourth opposing wall parts and is disposed, in the 3718P00867 0001 PYZA-19036-US: FINAL other of the two assembly members, at a position separated from the relative rotational axis in the direction orthogonal to the axis line direction of the relative rotational axis so that a direction orthogonal to a direction in which the third and the fourth opposing wall parts are disposed opposite to each other and a direction in which the third and the fourth opposing wall parts extend is aligned with the axis line direction of the relative rotational axis (fig. 1), wherein 
the first engagement body includes a first space and a second space (fig. 1 shows a space between engagement part 18 and walls 25), the first space being provided between the first engagement member and the first opposing wall part on the relative rotational axis side to allow rotation of the third opposing wall part on the relative rotational axis side relative to the first engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed, the second space being provided between the first engagement member and the second opposing wall part to allow rotation of the fourth opposing wall part relative to the first engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed (figs. 1, 2).
[AltContent: textbox (1)][AltContent: textbox (2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    281
    389
    media_image1.png
    Greyscale

As to claim 2, Iwata discloses that3818P00867 0001 PYZA-19036-US: FINAL in the first engagement body, with reference to a position of the first engagement member relative to the one of the two assembly members, an interval from the first opposing wall part to the first engagement member in the direction in which the first and the second opposing wall parts are disposed opposite to each other is to form the first space, and an interval from the second opposing wall part to the first engagement member in the direction in which the first and the second opposing wall parts are disposed opposite to each other is to form the second space (fig. 1).
As to claim 3, Iwata discloses that the first and the second engagement members are formed in claw shapes engageable with each other (figs. 1-2), and the second engagement body includes a third space (fig. 1 above shows a space between walls 1 and 2) provided between the third and the fourth opposing wall parts to allow rotation of the first engagement member relative to the second engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed.
As to claim 4, Iwata discloses that the first and the second engagement members are formed in claw shapes engageable with each other (figs. 1-2), and the second engagement body includes a third space (fig. 1 above shows a space between walls 1 and 2) provided between the third and the fourth opposing wall parts to allow rotation of the first engagement member relative to the second engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed.
As to claim 7, Iwata discloses an electrical connection box comprising: 
a housing (fig. 1) that houses an electronic component inside (¶0001), wherein 
the housing includes two assembly members to be assembled with each other through a relative rotation operation pivoted about a relative rotational axis, and a lock structure holding the two assembly members being assembled with each other (fig. 1, ¶0001), 
the lock structure includes 
a first engagement body 15 that includes a first engagement member 18 and first and second opposing wall parts 25 extending in a same direction and disposed opposite to each other with the first engagement member interposed between the first and the second opposing wall parts and is disposed, in one of two assembly members to be assembled with each other through a relative rotation operation pivoted about a relative rotational axis (fig. 1; rotates around hinge 6), at a position separated from the relative rotational axis in a direction orthogonal to an axis line direction of the relative rotational axis so that a direction orthogonal to a direction in which the first and the second opposing wall parts are disposed opposite to each other and a direction in which the first and the second opposing wall parts extend is aligned with the axis line direction of the relative rotational axis (fig. 1); and 
a second engagement body 17 that includes a second engagement member (the inner wall part 22) engaged with the first engagement member when the assembly of the two assembly members is completed and third and fourth opposing wall parts (see fig. 1 below, arrows 1 and 2) extending in a same direction and disposed opposite to each other with the second engagement member interposed between the third and the fourth opposing wall parts and is disposed, in the 3718P00867 0001 PYZA-19036-US: FINAL other of the two assembly members, at a position separated from the relative rotational axis in the direction orthogonal to the axis line direction of the relative rotational axis so that a direction orthogonal to a direction in which the third and the fourth opposing wall parts are disposed opposite to each other and a direction in which the third and the fourth opposing wall parts extend is aligned with the axis line direction of the relative rotational axis (fig. 1), wherein 
the first engagement body includes a first space and a second space (fig. 1 shows a space between engagement part 18 and walls 25), the first space being provided between the first engagement member and the first opposing wall part on the relative rotational axis side to allow rotation of the third opposing wall part on the relative rotational axis side relative to the first engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed, the second space being provided between the first engagement member and the second opposing wall part to allow rotation of the fourth opposing wall part relative to the first engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed (figs. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (JP 2011244647A) in view of Nakashima et al. (Pub. No. US 2016/0315459).
As to claim 8, Iwata discloses a wire harness comprising: 
an electronic component (¶0001 discloses the housing being used for a relay box, a terminal protection cover, an electrical connection box, or the like); 
a housing that houses inside the electronic component (fig. 1), wherein the housing includes two assembly members to be assembled with each other through a relative rotation operation pivoted about a relative rotational axis, and a lock structure holding the two assembly members being assembled with each other, 
the lock structure includes 
a first engagement body 15 that includes a first engagement member 18 and first and second opposing wall parts 25 extending in a same direction and disposed opposite to each other with the first engagement member interposed between the first and the second opposing wall parts and is disposed, in one of two assembly members to be assembled with each other through a relative rotation operation pivoted about a relative rotational axis (fig. 1; rotates around hinge 6), at a position separated from the relative rotational axis in a direction orthogonal to an axis line direction of the relative rotational axis so that a direction orthogonal to a direction in which the first and the second opposing wall parts are disposed opposite to each other and a direction in which the first and the second opposing wall parts extend is aligned with the axis line direction of the relative rotational axis (fig. 1); and 
a second engagement body 17 that includes a second engagement member (the inner wall part 22) engaged with the first engagement member when the assembly of the two assembly members is completed and third and fourth opposing wall parts (see fig. 1 below, arrows 1 and 2) extending in a same direction and disposed opposite to each other with the second engagement member interposed between the third and the fourth opposing wall parts and is disposed, in the 3718P00867 0001 PYZA-19036-US: FINAL other of the two assembly members, at a position separated from the relative rotational axis in the direction orthogonal to the axis line direction of the relative rotational axis so that a direction orthogonal to a direction in which the third and the fourth opposing wall parts are disposed opposite to each other and a direction in which the third and the fourth opposing wall parts extend is aligned with the axis line direction of the relative rotational axis (fig. 1), wherein 
the first engagement body includes a first space and a second space (fig. 1 shows a space between engagement part 18 and walls 25), the first space being provided between the first engagement member and the first opposing wall part on the relative rotational axis side to allow rotation of the third opposing wall part on the relative rotational axis side relative to the first engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed, the second space being provided between the first engagement member and the second opposing wall part to allow rotation of the fourth opposing wall part relative to the first engagement body, which is pivoted about the relative rotational axis until engagement between the first and the second engagement members is completed (figs. 1, 2).
However, Iwata does not disclose an electric wire electrically connected with the electronic component; and a housing that houses inside the electronic component and the electric wire, the electric wire being extended from inside to outside.
Nakashima discloses an electrical connection box housing electronic components and a wiring harness which extends from inside to outside (fig. 1).
Iwata discloses the housing being used for a relay box, other terminal protective covers, electrical junction boxes, and other devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing of Iwata house the electronic component and the electric wire, the wire being extended from inside to outside as similarly taught by Nakashima since it was known in the art that electrical junction boxes such as those used in a vehicle include wire harnesses and electrical components (¶0021 of Nakashima).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldwin (Patent No. US 9,935,436) discloses an electrical outlet cover enclosure having a rotating lid and a locking structure. 
Drane (Pub. No. US 2012/0048590) discloses an electrical box cover having a rotating lid and a locking structure.
Ozawa et al. (Pub. No. US 2008/0164793) discloses an electrical connection box with a rotating top and a locking structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847